Citation Nr: 0730197	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-38 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include whether new and material evidence has 
been submitted to reopen a previously denied claim of 
entitlement to service connection for a left knee disability 
and whether there was clear and unmistakable error (CUE) in 
the December 1987 rating decision that denied service 
connection for a left knee condition.

2.  Entitlement to service connection for a right knee 
disability, to include whether new and material evidence has 
been submitted to reopen a previously denied claim of 
entitlement to service connection for a right knee disability 
and whether there was CUE in the September 2003 rating 
decision that denied service connection for a right knee 
condition.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Counsel


REMAND

The veteran served on active duty from April 1965 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which confirmed prior denials of service 
connection for left and right knee disabilities and 
determined that there was no CUE in December 1987 and 
September 2003 rating decisions that denied, respectively, 
service connection for left and right knee disabilities.

In VA Form 9 filed in October 2006 to perfect an appeal on 
the August 2005 RO rating decision (knee disabilities), the 
veteran indicated that he does not want to testify at a Board 
hearing, and, consistent with that indication, no Board 
hearing was scheduled on the knee disability claims.  The 
veteran also appealed a VA Medical Center (Bay Pines, 
Florida) denial of payment for reimbursement of unauthorized 
medical expenses incurred for treatment in May 2003, at 
Manatee Memorial Hospital.  In a September 2005 VA Form 9, 
the veteran expressed his desire to testify at a Board 
hearing on the medical expenses reimbursement claim.  
Consistent with the veteran's request, a Board 
videoconference hearing was scheduled to be held in July 
2007, on the medical expense reimbursement claim.

At the July 2007 hearing before the undersigned, the veteran 
and his representative indicated that a Board videoconference 
hearing is desired on the knee disability claims, but that 
they are not prepared to proceed with a hearing on those 
claims at that time.  Therefore, in July 2007, the veteran 
testified only on the medical expense reimbursement claim, 
and the undersigned explained to the veteran and his 
representative that the knee disability issues would be 
remanded for the scheduling of a Board hearing.  The medical 
expense reimbursement claim is assigned an appeal docket 
number specific to that matter and is addressed separately.

Accordingly, the appeal on the issues listed on the title 
page of this decision is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action.  VA will notify the veteran if further action is 
required.

Schedule the veteran for a Board 
videoconference hearing before a Veterans 
Law Judge or Acting Veterans Law Judge on 
the issues set forth on the title page of 
this decision.  Provide the veteran and his 
representative reasonable advance notice of 
the date and time of the hearing.  

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



